BROCK, Chief Judge.
Defendant contends that the trial court erred in allowing the robbery with a dangerous weapon charge to go to the jury. Considering the evidence in the light most favorable to the State, each of the elements of the offense of robbery with a dangerous weapon is present. Under these circumstances, the question was properly submitted to the jury. This assignment of error is overruled.
Defendant contends that the trial court erred in failing to dismiss the case on the ground of denial of his right to a speedy trial.
The trial judge, upon hearing evidence following defendant’s motion, made findings of fact which showed that defendant had been arrested on 3 January 1973 on separate warrants charging armed robbery and murder; that on 5 March 1973, a preliminary hearing was conducted in District Court where prob*200able cause was found in each case, and defendant was bound over to the Superior Court; that true bills of indictment were returned in each case on 2 April 1973; that investigation of the cases was made and the case of the codefendant was disposed of in May, 1978; that counsel for defendant was appointed in January, 1973, but never contacted the district attorney about setting the cases for trial until after 4 July 1973; that counsel filed a motion to dismiss the case for denial of a speedy trial on 19 July 1973; and that on 3 August 1973, the robbery case was placed on the calendar for trial. The trial judge then concluded that defendant had failed to show denial of a speedy trial and denied the motion to dismiss.
Whether an accused has been granted or denied a speedy trial is to be determined in the light of the facts and circumstances of each particular case; and, absent a statutory standard, what is fair and reasonable time is within the discretion of the court. State v. Lowry and State v. Mallory, 263 N.C. 536, 139 S.E. 2d 870.
The finding of the trial judge that defendant did not request trial until after 4 July 1973, would indicate that defendant was not seeking an expeditious adjudication but was content to await trial at a later date. “A defendant who has been indicted is in a position to demand a speedy trial. Indeed, if he does not do so he will waive his right to the constitutional guarantee. (Citations omitted.)” State v. Johnson, 275 N.C. 264, 167 S.E. 2d 274. This assignment of error is overruled.
Defendant argues that the trial court erred in not allowing defendant’s motion for a continuance because defendant’s witness, who had been subpoenaed, failed to appear. The record reveals that the subpoena for the witness was issued on the morning of the commencement of the trial, twenty minutes before the motion for continuance was made.
Defendant’s effort to obtain a continuance appears inconsistent with his argument that he was denied a speedy trial. “A motion for continuance is ordinarily addressed to the discretion of the trial judge and his ruling thereon is not subject to review absent abuse of discretion. (Citation omitted.) Continuances should not be granted unless the reasons therefor are fully established. Hence, a motion for continuance should be supported by an affidavit showing sufficient grounds. (Citation *201omitted." State v. Stepney, 280 N.C. 306, 185 S.E. 2d 844. This assignment of error is overruled.
Defendant has made numerous assignments of error as to testimony by the State’s witnesses as to what occurred during the beating, descriptions of injuries received by the prosecuting witness, evidence found by the Charlotte Police Department, and admission into evidence of the blood-stained board allegedly used in the beating. We have carefully reviewed these exceptions and hold that the trial court did not commit prejudicial error in allowing testimony and the board into evidence. This assignment of error is overruled.
Defendant contends that the trial court erred in its charge to the jury. From the evidence presented at trial, all essential elements of the offense of robbery with a dangerous weapon or the lesser offense of common law robbery were presented for evaluation by the jury. The trial court correctly charged the jury as to what evidence it could consider in arriving at a verdict on the issue of robbery with a dangerous weapon or common law robbery. The trial court also instructed the jury as to the requisite elements of the primary offense charged and the lesser included offense of common law robbery. It was unnecessary to instruct upon the offense of assault, because, although an assault may be a lesser included offense of robbery, there was no evidence in this case to support a verdict of guilty of such lesser offense. The State’s evidence would support only a verdict of guilty of robbery with a dangerous weapon, of common law robbery, or of not guilty. If defendant’s evidence were believed, it would support only a verdict of not guilty upon the grounds that defendant acted in self-defense.
This assignment of error is overruled.
The defendant had a fair trial, free from prejudicial error.
No error.
Judges Morris and Carson concur.